Title: To George Washington from Colonel Charles Harrison, 28 May 1779
From: Harrison, Charles
To: Washington, George



Sir
28th May 1779

In consequence of a Circular letter from your Excellency desiring my claim of Rank & that of the Regt under my command.
I begg leave to observe to you Sir my principles of Rank & that of my Regt are altogether founded on a special Resolve of Congress of the 26th November 76, on the 30th of the said month recd my Commission & also those of the whole Corps, & before the first day of January 77 enlisted two Companies. Am Sir with all due respect Your very Hue Sert
Cha. Harrison
